Cite as 2014 Ark. 31

                 SUPREME COURT OF ARKANSAS

IN RE ARKANSAS SUPREME COURT                        Opinion Delivered   January 23, 2014
AND COURT OF APPEALS RULE 6-3




                                          PER CURIAM

       Effective this date, Arkansas Supreme Court and Court of Appeals Rule 6-3 is revised

and republished to read as follows.

Rule 6-3. Anonymity in certain appellate proceedings, opinions and case styles.

       (a) Scope. The record and accompanying briefs, motions, or other filings in all

adoption appeals and all appeals originating in the juvenile division of circuit court shall be

sealed. The Clerk shall ensure that the public docket use initials to identify juveniles in those

appeals. Counsel and the Court shall preserve the juvenile’s anonymity by using initials in all

subsequent captions, opinions, motions, and briefs, as well as in oral argument, if any. The

record and papers on appeal shall be open for inspection only to counsel and parties of

record, or, only upon order of the Court after review of a written motion. In any other

appeal in which counsel for either side believes that a person’s identity should be protected

by the Court, counsel may move the Court to do so.

       (b) Appellant as Movant. If the movant is the appellant in the case, the motion shall be

filed at the time the transcript is tendered for filing to the Clerk. The person whose identity

is sought to be protected shall be referred to using the initials of the first and last names in the
                                      Cite as 2014 Ark. 31

motion and on the cover of the transcript, if applicable. Upon filing the motion, the Clerk

shall seal the record pending the Court’s decision on the motion.

       (c) Appellee as Movant. If the movant is the appellee in the case, the motion shall be

filed within 5 days, excluding weekends and holidays, of the date the record is filed. The

person whose identity is sought to be protected shall be referred to using the initials of the

first and last names in the motion. Upon filing the motion, the Clerk shall seal the record

pending the Court’s decision on the motion.

       (d) Service. A copy of the motion must be served upon opposing counsel who will

have 10 days to respond and serve the movant. Opposing counsel shall also use only the

initials of the first and last names of the person at issue in any response.

       (e) Motion Granted. If the Court grants the motion, the Clerk shall ensure that the

cover of the tendered transcript complies with the Court’s order. Counsel and the Court

shall preserve the person’s anonymity by using initials to identify the protected party in all

subsequent captions, opinions, motions, and briefs, as well as in oral argument, if any. The

records and papers on appeal shall be open for inspection only to counsel and parties of

record, or, only upon order of the Court after review of a written motion.

       (f) Motion Denied. If the Court denies the motion, the Clerk shall substitute the

person’s full name on the cover of the transcript, if applicable, and the appeal shall proceed

in accordance with these Rules.

       It is so ordered.




                                                2